— In an action for breach of contract, plaintiff appeals (1) from an order of the Supreme Court, Nassau County, dated November 21, 1974, which denied his motion to (a) increase the amount of punitive damages demanded in his complaint from $1,500 to $1,500,000 and (b) remove the action from the Civil Court of the City of New York to the Supreme Court, Nassau County and (2) as limited by his brief, from so much of a further order of the same court, dated December 17, 1974, as, upon reargument, adhered to the original determination. Appeal from order dated November 21, 1974 dismissed as academic. That order was superseded by the order dated December 17, 1974. Order dated December 17, 1974 affirmed insofar as appealed from. Respondents are awarded one bill of $20 costs and disbursements to cover both appeals. In our opinion, there was no abuse of discretion by Special Term in refusing to increase the ad damnum clause and remove the action to the Supreme Court. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.